U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-52658 RED REEF LABORATORIES INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 75-3086416 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 450 Fairway Drive, #103 Deerfield Beach, Florida 33441 (Address of principal executive offices) 954-725-9475 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of August 14, 2007:905,987,866 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 14 ITEM 3. CONTROLS AND PROCEDURES 24 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 25 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 25 SIGNATURES 26 INDEX TO EXHIBITS 27 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS RED REEF LABORATORIES INTERNATIONAL, INC. BALANCE SHEET AS OF JUNE 30, ASSETS 2007 CURRENT ASSETS Cash and cash equivalents $ 4,566 Inventories 4,009 Deferred income tax assets, net of valuation allowance - TOTAL CURRENT ASSETS 8,575 PROPERTY AND EQUIPMENT, NET 481,697 ACQUISITION DEPOSIT 110,000 SECURITY DEPOSITS 8,526 TOTAL ASSETS $ 608,798 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY IN ASSETS) CURRENT LIABILITIES Accounts payable and accrued expenses $ 121,731 Settlement payable 35,000 Judgements payable 400,195 TOTAL CURRENT LIABILITIES 556,926 DUE TO STOCKHOLDERS 67,092 TOTAL LIABILITIES 624,018 COMMITMENTS AND CONTINGENCIES (NOTE 7) STOCKHOLDERS' EQUITY Preferred stock:$.001 par value: 10,000,000 shares authorized: none issued - Common stock: $.001 par value; 3,000,000,000 shares authorized: 814,637,415 and 671,862,00 issued and outstanding 814,637 Additional paid-in capital 3,087,610 Advances to stockholders (140,171 ) Deficit (3,777,296 ) TOTAL STOCKHOLDERS' EQUITY (DEFICIENCY IN ASSETS) (15,220 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY IN ASSETS) $ 608,798 4 Table of Contents RED REEF LABORATORIES INTERNATIONAL, INC. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2 2007 2006 Three months Nine months Three months Nine months Ended June Ended Ended June Ended June 30 June 30 June 30 June 30 REVENUES Product sales $ 908 $ 5,908 $ - $ 28,832 Services 795 4,297 68,841 113,578 License agreements 440,695 - - TOTAL REVENUES 1,703 450,900 68,841 142,410 COST OF REVENUES EARNED - 190 - - SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 399,949 956,306 43,440 265,594 OPERATING LOSS (398,246 ) (505,596 ) 25,401 (123,184 ) OTHER INCOME (EXPENSE) Interest income - 8,564 7,897 7,897 Interest expense - (2,894 ) (5,663 ) (16,988 ) Other expenses - (1,701 ) (3,657 ) (3,658 ) TOTAL OTHER INCOME (EXPENSE) - 3,969 (1,423 ) (12,748 ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES (398,246 ) (501,627 ) 23,979 (135,932 ) PROVISION FOR INCOME TAXES - UTILIZATION OF NET OPERATING LOSS CARRY FORWARD - NET INCOME (LOSS) $ (398,246 ) $ (501,627 ) $ 23,979 $ (135,932 ) WEIGHTED AVERAGE SHARES - BASIC AND DILUTED 799,045,000 742,045,000 671,862,000 671,862,000 NET LOSS PER SHARE - BASIC AND DILUTED $ (0.0005 ) $ (0.0007 ) $ 0.0000 $ (0.0002 ) 5 Table of Contents RED REEF LABORATORIES INTERNATIONAL, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2 2007 2006 Net Loss $ (501,627 ) $ (135,932 ) Adjustments to reconcile net income to net cash used in operating activities Depreciation 16,722 1,083 Shares issued for consulting services 345,000 - Shares issued for board of director's compensation 5,000 - Changes in assets and liabilities: Decrease in inventory 190 - Increase (decrease) in accounts payable, accrued and other liabilities (30,878 ) 22,915 Net cash used in operating activities (165,593 ) (111,934 ) Cash flows from financing activities Sale of common stock 497,250 100,000 Change in loans and advances from stockholders, net (231,493 ) 36,386 Net cash provided by in financing activities 265,757 136,386 Cash flows investing activities Increase in acquisition deposit (110,000 ) - Purchase of property and equipment (742 ) (16,689 ) Net cash used in investing activities (110,742 ) (16,689 ) INCREASE IN CASH AND CASH EQUIVALENTS (10,578 ) 7,763 CASH AND CASH EQUIVALENTS, BEGINNING 15,144 1,700 CASH AND CASH EQUIVALENTS, ENDING $ 4,566 $ 9,463 Supplemental Disclosures: Shares of common stock issued to acquire assets 20,000 Shares of common stock issued to satisfy long-term debt 42,115 Property and equipment purchased through judgments payable 450,195 Interest paid - - Interest received - - 6 Table of Contents RED REEF LABORATORIES INTERNATIONAL, INC. STATEMENT OF SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 2007 2006 Three months Nine months Three months Nine months Ended June Ended Ended June Ended June 30 June 30 June 30 June 30 Automobile expense $ 2,194 $ 6,743 $ 1,112 $ 3,238 Bank fees 110 488 84 324 Casual labor 7,907 18,449 - - Consulting fees 284,590 464,432 - 50,000 Data Processing 198 1,102 140 401 Depreciation 5,574 16,722 - 1,083 Dues and subscriptions 75 5,201 - 4,400 Gifts - 100 - 2 Insurance 10,448 25,175 5,116 7,957 Licenses and permits 250 2,564 285 1,578 Marketing programs 2,419 24,948 - 17 Miscellaneous - 139 208 726 Postage and delivery 561 2,161 491 2,728 Professional fees 5,721 126,513 350 110,635 Rents 10,093 38,473 22,894 40,654 Repairs 43 166 150 2,220 Telephone 3,491 8,842 1,737 5,492 Travel and entertainment 827 10,727 1,333 2,803 Utilities 609 2,302 146 1,220 Payroll 61,887 191,253 8,745 28,249 Supplies 2,952 7,424 649 1,867 Taxes - 2,382 - TOTAL $ 399,949 $ 956,306 $ 43,440 $ 265,594 7 Table of Contents NOTES TO FINANCIAL STATEMENTS (RESTATED) Nine months ended June 30, 2007 and 2006 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations Red Reef Laboratories International, Inc., (the Company) is developing products for animal husbandry, veterinary applications, hospital decontamination, military and homeland defense uses, and a variety of indoor air quality concerns, based on proprietary surface decontaminating technology. In the last quarter of 2005, the Company launched its BioClear Mold remediation division, which is engaged in providing services utilizing exclusive proprietary products for commercial as well as residential properties.Red Reef has also begun to establish commercial accounts offering TKO, a proprietary, EPA registered, hard surface mold, mildew and algae cleaner and surface sanitizer. Cash and cash equivalents Cash and cash equivalents consist of time deposits and liquid instruments with original maturities of three months or less. Revenue and Cost Recognition The Company recognizes revenue when its products are shipped or services are rendered. Licensing fee revenues are recognized as revenue when all contract terms have been completed.Cost of revenues earned includes purchases of chemical products and additional additives to develop our proprietary products, including freight and shipping expenses. Inventories Inventories consist principally of raw materials used in manufacturing.Inventories are valued at the lower of cost or market.Cost is determined by the first-in, first-out method. Joint Venture The Company’s investment in the joint venture, JDM Reef Capital Management LLC will be accounted for under the equity method.Accordingly, the investment will be carried at cost, adjusted for their proportionate share of profits and losses of the joint venture following the guidance in APB-18. Property and Equipment and Depreciation Property and equipment is recorded at cost. Depreciation is computed using the straight-line method over the estimated useful lives of the respective assets ranging from 5 to 39 years.Maintenance and repairs are charged to expense as incurred, while major renewals and betterments are capitalized.When items of property, plant and equipment are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is included in the statements of income and retained earnings for that period. 8 Table of Contents NOTES TO FINANCIAL STATEMENTS (RESTATED) Nine months ended June 30, 2007 and 2006 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes Income taxes are computed under the provisions of the Financial Accounting Standards Board (FASB) Statement No. 109 (SFAS 109), Accounting for Income Taxes. SFAS 109 is an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of the difference in events that have been recognized in the Company's financial statements compared to the tax returns.These differences relate principally to depreciation and bad debt allowances. Concentrations of Business and Credit Risk Arising from Cash Deposits in Excess of Insured Limits The Company maintains its cash balances in one financial institution located in Deerfield Beach, Florida. The balances are insured by the Federal Deposit Insurance Corporation up to $100,000.At March 31, 2007, there were no uninsured balances. Licensing AgreementThe Company entered into a definitive binding agreement with Benchmark China Ltd, for exclusive manufacturing and distribution rights to the Company’s Proprietary Surface Decontaminant product, BioClear™ FF, including the use of the name, BioClear™ FF.The agreement is for ten years and automatically renewable unless notice in writing of intent to terminate is presented ninety days prior to expiration date.The agreement also required an initial non-refundable fee for the exclusive rights to market and distribute BioClear™ FF for $300,000 (Three Hundred Thousand Dollars).The Company will receive 50% fees paid for all assignments of rights to third parties and 10% of gross sales from all sources, regardless or price, payable quarterly, upon review and acceptance. Major CustomerFor the nine months ended June 30, 2007, total revenues from the Company’s largest customer approximated $440,000, 98% of the total revenues for the period, the $440,000 was a one-time fee for a licensing agreement. Advertising The Company expenses advertising costs as they are incurred.Advertising expenses for the nine months ended June 30, 2007 totaled $24,928. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. The accompanying un-audited financial statements have been prepared by the Company in conformity with accounting principles generally accepted in the United States of America applicable to interim financial information and with the rules and regulations of the United States Securities and Exchange Commission.
